,




                           July 9, 1970


    Hon. J. W. Edgar                  Opinion   NO. M-658
    Commissioner of Education
    201 East 11th Street              Re:   Whether trustees of an
    Austin, Texas                           Independent School District
                                            have authority to adopt
                                            procedures for recall
                                            elections for members of
                                            such board.
    Dear Dr. Edgar:

         We are in receipt of your letter requesting an opinion in
    regard to the above stated question. We quote from your letter
    as follows:

              "The Board of Trustees of an independent school
         district (Wichita Falls), recently presented with a
         resolution by local patrons urging the Board to
         adopt and implement procedures for recall elections
         for removal of trustee members of such school board,
         has requested me to submit to the Office of Attorney
         General for an opinion the following question:

              "Does the board of trustees of the Wichita
         Falls school district have the power, expressed
         or implied, under common law or the statutes of
         Texas to adopt a resolution or policy providing
         procedures to effect petition and recall elections
         of member(s) of its school board?"

         Trustees of independent school districts are ccnsidered
    "county officers" subject to the provisions of Section 24 of
    Article V of the Texas Constitution. Fowler v. Thomas, 275 S.W.
253 (Tex.Civ.App. 1925, err. dismd.).




                                 -3149-
                                                            .     -
                                                                      .




Hon. J. w. Edgar, Page 2             (M-658)


    Section 24 of Article V is quoted as follows:

         "County Judges, County Attorneys, clerks of the
    District and County Courts, Justices of the Peace,
    Constables, and other county officers, may be
    removed by the judges of the district courts for
    incompetency, official misconduct, habitual drunken-
    ness, or other causes defined by law, upon the
    cause therefor being set forth in writing and the find-
    ing of its truth by a jury." (Emphasis added.)

     The above method and the statutes enacted pursuant thereto
(Articles 5970, et seq) of removing county officers from office
are exclusive. Griver v. Thomas, 101 Tex. 36, 104 S.W. 1058
(1907); State ex rel Downs v. Harvey, 164 S.W.2d 55 (Tex.Civ.
APP. 1942, err. ref. w.0.m.); Jordan v. Crudqinoton, 149 Tex.
237, 231 S.W.2d 641 (1950).

     In light of the above cited constitutional provision and
the cases cited, it is our opinion hat the school board has
no authority to prescribe a method i-
                                    or removal of individual
trustees by recall or otherwise which may be inconsistent with
said constitutional provision or statutes.

                           SUMMARY

               The Board of Trustees of the Wichita
          Falls School District has no authority to
          adopt a resolution or policy providing for
          recall elections of i




                                               General of Texas

Prepared by James C. McCoy
Assistant Attorney General




                                -3150-
         I    ,
    I




,




        Hon. J. W. Edgar, page 3       (M-658)




        APPROVED :
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        W. E. Allen, CO-Chairman

        Mitchell William6
        Wardlow Lane
        Jerry Roberts
        Bob Giddings

        MEADE F. GRIFFIN
        Staff Legal Assistant

        NOLA WHITE
        First Assistant

        ALFRED WALKER
        FXecUtiVe ASSiStant




                                   -3151-